t c memo united_states tax_court steven r olmos petitioner v commissioner of internal revenue respondent docket no filed date george e harp for petitioner alisha m harper for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively the issues for decision are whether unless otherwise indicated all section references are to continued petitioner received unreported income in the form of interest and medical and healthcare payments in whether petitioner is liable for self-employment_tax for whether petitioner is liable for an addition_to_tax under sec_6651 for failing to file hi sec_2001 tax_return whether petitioner is liable for an addition_to_tax under sec_6654 for failing to make estimated_tax payments with respect to hi sec_2001 tax_liability and whether petitioner is liable for a penalty under sec_6673 findings_of_fact at the time he filed his petition and amended petition petitioner resided in niles ohio during petitioner was a dentist with an office in la mesa california petitioner received medical and healthcare payments from insurance_companies and other entities for services rendered to his patients the insurance_companies and other entities issued petitioner forms 1099-misc miscellaneous income reflecting the following payments made during continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar payor payment s aramco services co blue cross of california continental casualty co delta dental plan of california great-west life_annuity ins co interinsurance exchange nationwide mutual ins co niagra fire ins co republic indemnity co san diego elec health welfare trust state comp ins fund tristar risk management truck ins exchange united healthcare ins co total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during petitioner also received and cashed checks totaling dollar_figure from kaiser permanente medical_care program and checks totaling dollar_figure from state farm mutual automobile insurance_company despite receiving medical and healthcare payments totaling at least dollar_figure in petitioner did not make estimated_tax payments and did not file a federal_income_tax return on date respondent issued petitioner a notice_of_deficiency for based on information received from third-party payors respondent determined petitioner received interest_income of dollar_figure from wells fargo and self-employment_income of dollar_figure from medical and healthcare payments in addition to the medical and healthcare payments reflected above respondent determined petitioner also received medical and healthcare payments from the following sources payor payment s dollar_figure aetna inc big_number aetna life ins co big_number best life assurance big_number calfarm ins co big_number federal ins co intercare ins services big_number kyocera international inc big_number big_number peoria unified school district twin city fire ins co total big_number big_number after allowing petitioner a standard_deduction a personal_exemption and an adjustment for self-employment_tax respondent determined petitioner’ sec_2001 taxable_income was dollar_figure these medical and healthcare payments included dollar_figure from metropolitan life ins co on brief respondent conceded petitioner did not receive medical and healthcare payments from metropolitan life ins co respondent determined petitioner had a deficiency in tax of dollar_figure for which included self-employment_tax of dollar_figure respondent also determined petitioner was liable for additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively on date the court filed petitioner’s imperfect petition by order dated date the court ordered petitioner to file a proper amended petition and pay the filing fee on or before date the court received petitioner’s filing fee on date but did not receive a proper amended petition by order dated date the court extended the time to file a proper amended petition to date no response to the court’s date order was received and on date the court dismissed petitioner’s case for lack of jurisdiction on date the court filed petitioner’s motion to vacate the order of dismissal petitioner attached an amended petition to his motion on date the court granted petitioner’s motion vacated the order of dismissal and filed petitioner’s amended petition a notice setting case for trial during the court’s cleveland ohio trial session beginning date was served on petitioner on date by order dated date the court set petitioner’s case for a date and time certain of a m est on friday date when petitioner’s case was called for trial on date petitioner did not appear instead george e harp mr harp appeared on petitioner’s behalf and the court filed mr harp’s entry of appearance although mr harp offered no evidence at trial regarding petitioner’s unreported income mr harp objected to all but one of respondent’s exhibits after hearing argument on the objections we overruled petitioner’s objections and admitted the exhibits opinion i unreported income sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived respondent determined petitioner received gross_income in the form of taxable interest and medical and healthcare payments and that petitioner failed to file a federal_income_tax return reporting these items petitioner did introduce into evidence a letter from respondent’s counsel outlining documents respondent intended to use at trial it is unclear why petitioner introduced this letter into evidence as it does not relate to any issue and was not cited by petitioner on brief generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however the court_of_appeals for the sixth circuit the circuit to which appeal in this case would lie absent stipulation otherwise has held the law imposes much less of a burden upon a taxpayer who is called upon to prove a negative--that he did not receive the income which the commissioner claims--than it imposes upon a taxpayer who is attempting to sustain a deduction 283_f2d_675 6th cir revg tcmemo_1958_158 see also 909_f2d_915 6th cir 623_f2d_463 6th cir richardson v commissioner tcmemo_2006_69 in cases involving unreported income the commissioner bears the initial burden of establishing at least a ‘minimal’ factual predicate or foundation of substantive evidence linking the petitioner does not argue that sec_7491 operates to shift the burden_of_proof to respondent even if petitioner had so argued the burden_of_proof would not shift under sec_7491 because petitioner has not shown he maintained any records nor has he cooperated with the reasonable requests of respondent during the administrative proceedings or in preparation for trial while petitioner apparently resided in california during he resided in niles ohio when he filed his petition and amended petition sec_7482 provides that reviewable decisions of the tax_court are appealable to the circuit in which the taxpayer resides at the time the petition was filed therefore this case is appealable to the court_of_appeals for the sixth circuit taxpayer to income-generating activity or to the receipt of funds richardson v commissioner supra citing united_states v walton supra pincite once the commissioner meets his initial burden of production the taxpayers bear the burden of producing credible_evidence that they did not earn the taxable_income attributed to them or of presenting an argument that the irs deficiency calculations were not grounded on a minimal evidentiary foundation united_states v walton supra pincite to satisfy his initial burden of production respondent introduced into evidence forms 1099-misc issued to petitioner by third-party payors respondent also introduced into evidence checks issued to and cashed by petitioner from two third-party payors respondent introduced the forms 1099-misc as business records through written declarations under rule sec_803 and sec_902 of the federal rules of evidence and introduced the checks as self-authenticating commercial paper under rule of the federal rules of evidence petitioner argued on brief that respondent had the burden_of_proof regarding the unreported income adjustments and respondent did not satisfy that burden because the business records and checks offered at trial were inadmissible as discussed elsewhere in this opinion respondent bears only the initial burden of production and not the ultimate burden_of_proof respondent has satisfied his initial burden of production by introducing the business records and checks the business records in question were kept in the regular course of business and were properly authenticated in certifications submitted under fed r evid and and the checks are self- authenticating commercial paper under fed r evid continued the business records and checks respondent introduced establish that petitioner received income from medical and healthcare payments during while this evidence covers only of the third-party payors from which respondent determined petitioner received income it establishes a minimal factual predicate or foundation of substantive evidence linking the taxpayer to income-generating activity we conclude that respondent laid the requisite foundation for the contested unreported income from medical and healthcare payments and that petitioner bears the burden of proving respondent’s determination incorrect respondent did not however introduce any evidence establishing that petitioner received interest_income during because respondent has not laid the requisite foundation in this regard we find that the alleged interest_income of dollar_figure is not included in petitioner’s gross_income for petitioner did not attend the trial and he did not attempt through his counsel to introduce any evidence regarding the items of unreported income therefore we conclude that petitioner has failed to carry his burden_of_proof respondent’s unreported continued therefore the records and checks were properly admitted into evidence at trial and we do not consider petitioner’s arguments further income adjustments relating to the medical and healthcare payments are sustained ii self-employment_tax sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 respondent determined the medical and healthcare payments received by petitioner constituted self-employment_income and consequently petitioner was liable for self-employment_tax petitioner bears the burden of proving respondent’s determination incorrect see rule a welch v helvering supra pincite petitioner argues he is not liable for self-employment_tax because respondent has failed to establish self-employment_income as described above respondent established petitioner received income from medical and healthcare payments received for services rendered by petitioner petitioner presented no testimony or evidence regarding his liability for self-employment_tax and has failed to meet his burden_of_proof therefore we conclude that petitioner is liable for self-employment_tax iii addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect respondent determined petitioner is liable for an addition_to_tax under sec_6651 because he failed to file a federal_income_tax return respondent bears the burden of production with respect to petitioner’s liability for the addition_to_tax under sec_6651 see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the addition_to_tax see higbee v commissioner supra pincite once respondent meets his burden of production petitioner bears the burden of proving he is not liable for the additions to tax see id pincite respondent introduced into evidence a form_3050 certification of lack of record and a form_4340 certificate of assessments payments and other specified matters both of which show petitioner did not file a federal_income_tax return on the basis of this evidence we find that respondent has met his burden of production petitioner did not introduce any evidence to prove he had reasonable_cause for his failure_to_file a federal_income_tax return therefore we conclude that petitioner is liable for an addition_to_tax under sec_6651 iv addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of a required_installment of individual estimated_tax unless one of the statutory exceptions applies sec_6654 b e each required annual installment of estimated_tax is equal to percent of the required_annual_payment which is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b respondent determined that petitioner is liable for an addition_to_tax under sec_6654 because he made no estimated_tax payments for respondent bears the burden of production with respect to petitioner’s liability for the addition_to_tax under sec_6654 see sec_7491 higbee v commissioner supra pincite- in order to satisfy his burden of production regarding petitioner’s liability for the sec_6654 addition_to_tax respondent at a minimum must produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment under sec_6654 127_tc_200 respondent introduced into evidence form_3050 which shows that petitioner did not file tax returns for or thus respondent has established that because petitioner did not file a federal_income_tax return petitioner was required by sec_6654 to make an annual payment during of percent of the tax for respondent also introduced into evidence form_4340 which shows that petitioner did not make the required estimated_tax payments on the basis of this evidence we find that respondent has met his burden of production we do not find that a statutory exception to the addition_to_tax under sec_6654 applies therefore we conclude that petitioner is liable for an addition_to_tax under sec_6654 v penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay at trial and on brief respondent asked the court to impose a penalty under sec_6673 against petitioner due to petitioner’s failure to cooperate his failure to appear at trial and his continual delay petitioner’s actions evidence an intention to delay the proceedings and he has failed to cooperate with respondent pincite as discussed supra respondent also established that petitioner has tax due for as the result of the medical and healthcare payments received the amount of tax due and consequently the amount of the additions to tax must be determined by the parties under rule every level additionally while petitioner did not raise typical tax-protester arguments petitioner’s actions and his failure to introduce any evidence to support his claims closely mirrors the tactics of many tax protesters however petitioner was not warned until the conclusion of this case that a penalty might be imposed under sec_6673 for this reason only we decline to impose a penalty under sec_6673 we strongly admonish petitioner that if he persists in using tactics of delay or in failing to cooperate with respondent in proceedings hereafter the court will not be so favorably inclined in the future in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered under rule
